 



INDEPENDENT CONTRACTOR AGREEMENT

 

This INDEPENDENT CONTRACTOR AGREEMENT (the “Agreement”) is by and between
Laurence Wainer (the “Executive”), and Blow & Drive Interlock Corporation, a
Delaware corporation (the “Company”), effective the 11th day of September, 2015
(the “Effective Date).

 

WHEREAS, Executive has years of experience in the interlock industry; and,

 

WHEREAS, the Company wishes to contract with Executive for the purpose of having
him perform in the capacity of Chief Executive Officer (“CEO”) of the Company.
The duties of the Executive, among others, shall include the performance of all
of the duties typical of the office held, those described in the bylaws of the
Company, and such other duties and projects as may be assigned by the Company or
the Board of Directors, more fully described below.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Company and
Executive agree as follows:

 

1.Engagement

 

The Company hereby engages Executive to provide his services as its full time
CEO. In this role he will be expected to lead the Company, primarily by (i)
selling the Company’s products, (ii) obtaining any required state certifications
for the Company’s products, (iii) overseeing the manufacturing of the Company’s
products, and (iv) preparing and filing all necessary filings as a
publicly-traded company. Collectively, the Executive’s duties are referred to
herein as the “Services”).

 

2.Compensation

 

Compensation to Executive for the Services provided pursuant to this Agreement
shall consist of the following:

 

A.Monthly Compensation. As compensation for the Services, the Company will
provide remuneration of $4,000 per month to Executive (the “Compensation”).

 

3.Term of Engagement.

 

This Agreement shall have an initial term of one (1) year (the “Term of
Services”) and, at the end of this period will automatically be renewed for a
further one (1) year period which will roll over each year thereafter, unless
terminated by the Company or the Executive in accordance with this Agreement.
Notwithstanding this Term of Services, this Agreement may be terminated pursuant
to Section 7, below (the “Service Termination Date”).

 

4.Indemnification

 

Executive shall not be liable to the Company or any of its shareholders, and the
Company shall indemnify and hold Executive harmless from and against all
demands, claims, actions, losses, damages, liabilities, costs and expenses,
including without limitation, interest, penalties and attorneys’ fees and
expenses asserted against or imposed or incurred by him, and to pay related
attorney’s fees incurred by Executive by reason of or resulting from litigation
to which Executive is named a party defendant relating in any way to any action
by Executive, or omission, in the course of or connected with rendering the
Services, including but not limited to losses that may be sustained in any
corporate act undertaken by the Company as a result of advice provided by
Executive (“Indemnification”). This covenant is provided by the Company as an
inducement for Executive to enter into this Agreement. Excluded from
Indemnification under this Agreement are actions, litigation or otherwise,
brought against the Executive the basis of which is the Executive’s willful acts
or omissions or breach of the Executive’s fiduciary duty or fraud, or such other
action that may be against public policy for the Company to waive, release or
indemnify against.

 

 

 

 

5.Costs and Expenses

 

All third party and out-of-pocket expenses incurred by Executive in the
performance of the Services shall be paid by the Company, or if paid by
Executive on behalf of the Company then reimbursed by the Company. Reimbursement
of costs and expenses shall be made within ten (10) days of receipt by the
Company of Executive’s written request for reimbursement; provided, however,
that the Company must approve in advance all such expenses in the aggregate in
excess of $1,000 in any one (1) month. All expenses claims must follow the
Company’s policies and procedures for Expenses a copy of which has been provided
to the Executive.

 

6.Place of Services

 

Unless otherwise mutually agreed by Executive and the Company, the Services
provided by Executive hereunder will be performed at the offices of the Company
or its respective subsidiary, or, at such other location as may be required, in
the Company’s sole discretion, to perform the Services.

 

7.Termination

 

This Agreement will terminate as described in Section 3, above, or upon the
earlier of (a) receipt by Executive of written notice by the Company to
Executive to terminate this Agreement for Cause, (b) thirty (30) days following
receipt by Executive of written notice by the Company to Executive to terminate
this Agreement without Cause, or (c) thirty (30) days following receipt by the
Company of written notice by Executive to terminate this Agreement, for any
reason. For the purpose of this Agreement the term “Cause” shall mean:

 

A)As to Executive:

 

i) Executive is unable to provide the Services as set forth herein for thirty
(30) consecutive business days because of illness, accident, or other
incapacity;

 

ii) Executive willfully breaches or neglects the duties reasonably requested by
a majority of the members of the Company’s Board of Directors; or

 

iii) Executive breaches a material term of this Agreement; or

 

iv) Executive files a petition in a court of bankruptcy, or is adjudicated a
bankrupt; or,

 

 

 

 

v) Executive is convicted of or enters a plea of guilty or nolo contendere to a
felony or misdemeanor involving fraud, embezzlement, theft or dishonesty or
other criminal conduct.

 

B)As to the Company:

 

i) If the Company breaches this Agreement or fails to make any payments to
Executive of the Compensation as set forth in Section 2, unless expressly agreed
to by the Executive; or

 

ii) If the Company ceases business, or

 

iii) At the option of the Executive, if the Company sells a controlling interest
to a third party, or agree to a consolidation or merger of itself with or into
another corporation, or sells substantially all of its assets to another
corporation, entity or individual; or

 

iv) If the Company has a receiver appointed for its business or assets, or
otherwise becomes insolvent or unable to timely satisfy its obligations in the
ordinary course of business, or if either the Company makes a general assignment
for the benefit of creditors, has instituted against it any bankruptcy
proceeding for reorganization for rearrangement of its financial affairs, files
a petition in a court of bankruptcy, or is adjudicated a bankrupt; or

 

v) If any of the disclosures made by the Company herein, or subsequent hereto,
are determined to be materially false or misleading.

 

In the event this Agreement is terminated prior to the expiration of the Term of
Service by the Company:

 

For Cause, the Company agrees to pay all remuneration owed to Executive through
the date of termination and to pay all expenses due. .

 

Without Cause, the Company agrees to pay in cash the balance of the term of the
Agreement, without any renewal periods, which shall be a maximum of 3 years
compensation and a minimum of 1 year.

 

In the event this Agreement is terminated prior to the expiration of the Term of
Services by the Executive, the Company agrees to pay all remuneration owed to
Executive through the date of termination and to pay all expenses due.

 

8.Confidentiality and Covenant Not to Compete.

 

A) Executive acknowledges that the Company has developed and/or is developing a
unique and successful business of which the name, customers, goodwill, and
methods of doing business are valuable assets, and also that the Company at
times does business with certain entities whose name and scope of work are
confidential. In the course of Executive carrying out his obligations under this
Agreement, Executive will have access to the Company’s confidential information,
including, but not limited to, trade secrets, financial information, customer
lists, marketing methods, data, properties, personnel and internal affairs,
relating to the Company’s business and customers (the “Confidential
Information”).

 

 

 

 

B) Executive will not, during the term of this Agreement, communicate or divulge
to any of the Company’s competitor’s any information or knowledge concerning the
Company and any information, including but not limited to client lists,
communication techniques, invoicing, billing, schematics, hardware and software
designs and prototypes which may be communicated to Executive by the Company
during the term of this Agreement.

 

C) Executive covenants and agrees that during the term of this Agreement he will
not do any act or fail to do any act which may be prejudicial or injurious to
the business and goodwill of the Company.

 

D) Executive shall not compete. During the term of this Agreement, other than
with Company’s written consent, Executive will not directly or indirectly own,
manage, control, participate in, lend his name to, act as consultant, or advisor
to, or render services to (alone or in association with any other persons, firm,
corporation or other business organization) any person or entity engaged in any
business similar to or related in any way to the business be conducted by the
Company.

 

9.Representations and Warranties of the Company

 

The Company represents and warrants to Executive that:

 

A)Corporate Existence. The Company is a corporation duly organized, validly
existing, and in good standing under the laws of the state of Delaware, with
power to own property and carry on its business as it is now being conducted.

 

B)No Conflict. This Agreement has been duly executed by the Company and the
execution and performance of this Agreement will not violate, or result in a
breach of, or constitute a default in any agreement, instrument, judgment,
decree or order to which the Company is a party or to which the Company is
subject, nor will such execution and performance constitute a violation or
conflict of any fiduciary duty to which the Company is subject.

 

C)Full Disclosure. The information concerning the Company provided to Executive
pursuant to this Agreement is, to the best of the Company’s knowledge and
belief, complete and accurate in all material respects and does not contain any
untrue statement of a material fact or omit to state a material fact required to
make the statements made, in light of the circumstances under which they were
made, not misleading.

 

D)Date of Representations and Warranties. Each of the representations and
warranties of the Company set forth in this Agreement is true and correct at and
as of the date of execution of this Agreement.

 

 

 

 

10.Miscellaneous

 

A)Authority. Executive and those executing this Agreement on behalf of the
Company represent that they are duly authorized to do so, and that each has
taken all requisite action required by law or otherwise to properly allow such
signatories to execute this Agreement.

 

B)Subsequent Events. Executive and the Company each agree to notify the other
parties if, subsequent to the date of this Agreement, one of the parties incurs
obligations which could compromise its efforts and obligations under this
Agreement.

 

C)Amendment. This Agreement may be amended or modified at any time and in any
manner only by an instrument in writing executed by the parties hereto.

 

D)Further Actions and Assurances. At any time and from time to time, each party
hereto agrees, at its expense, to take such action and to execute and deliver
documents as may be reasonably requested or necessary to effectuate the purposes
of this Agreement.

 

E)Waiver. Any failure of any party to this Agreement to comply with any of its
obligations, agreements, or conditions hereunder may be waived in writing by the
party to whom such compliance is owed. The failure of any party to this
Agreement to enforce at any time any of the provisions of this Agreement shall
in no way be construed to be a waiver of any such provision or a waiver of the
right of such party thereafter to enforce each and every such provision. No
waiver of any breach of or non-compliance with this Agreement shall be held to
be a waiver of any other or subsequent breach or non-compliance.

 

F)Assignment. Neither this Agreement nor any right created by it shall be
assignable by any party hereto without the prior written consent of the other
parties.

 

G)Notices. Any notice or other communication required or permitted by this
Agreement must be in writing and shall be deemed to be properly given when
delivered in person to an officer of the other party when deposited for
transmittal by certified or registered mail, postage prepaid, or when sent by
facsimile, “email” or other electronic transmission with proof of delivery,
addressed as follows:

  

To the Company:   Blow & Drive Interlock Corporation     1080 La Cienega
Boulevard, Suite 304     Los Angeles, California     Attn. Laurence Wainer, CEO
    E-mail: [____________________]     Fax: [_____________________]       To
Executive:   Laurence Wainer     [_________________________]    
[_________________________]     [_________________________]     Email:

 

 

 

 

or to such other person or address designated in writing subsequent to the date
hereof by the Company or Executive to receive notices.

 

H)Headings. The sections and subsection headings in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

I)Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of California, applicable to the performance and enforcement of
contracts made within such state, without giving effect to the law of conflicts
of laws applied thereby. In the event that any dispute shall occur between the
parties arising out of or resulting from the construction, interpretation,
enforcement or any other aspect of this Agreement, the parties hereby agree to
accept the exclusive jurisdiction of the Courts of the County of Los Angeles. In
the event either party shall be forced to bring any legal action to protect or
defend its rights hereunder, then the prevailing party in such proceeding shall
be entitled to reimbursement from the non-prevailing party of all fees, costs
and other expenses (including, without limitation, the actual expenses of its
attorneys) in bringing or defending against such action.

 

J)Termination of Any Prior Agreements. Effective the date hereof all rights of
the Company and Executive related to any other agreement entered into between
the Company and Executive prior to the Effective Date hereof, whether written or
oral, is hereby terminated.

 

K)Time is of the Essence. Time is of the essence of this Agreement and of each
and every provision hereof.

 

L)Binding Effect. This Agreement shall be binding upon the parties hereto and
inure to the benefit of the parties, their respective heirs, administrators,
executors, successors, and assigns.

 

M)Entire Agreement. This Agreement contains the entire agreement between the
parties hereto and supersedes any and all prior agreements, arrangements, or
understandings between the parties relating to the subject matter of this
Agreement. No oral understandings, statements, promises, or inducements contrary
to the terms of this Agreement exist. No representations, warranties, covenants,
or conditions, express or implied, other than as set forth herein, have been
made by any party.

 

N)Severability. If any part of this Agreement is deemed to be unenforceable the
balance of the Agreement shall remain in full force and effect.

 

O)Counterparts: Facsimile. An original of this Agreement may be executed
simultaneously in three or more executed facsimile, telecopy or other electronic
reproductive counterparts, each of which shall be deemed an original, or
facsimile, telecopy or other electronic reproductive counterparts, shall
constitute one and the same instrument, and delivery of such shall be considered
valid, binding and effective for all purposes. At the request of any party
hereto, all parties agree to execute an original of this instrument as well as
any facsimile, telecopy or other reproduction hereof.

 

 

 

 

P)Independent Contractor Status. Executive understands that as an independent
contractor he is not entitled to unemployment compensation from Company upon
termination of this Agreement. Executive understands that in the event of injury
or death to him/her during the course of this Agreement, he is not entitled to
Workman’s Compensation from Company unless Executive has arranged to be covered
by such insurance. Executive also understands that NO DEDUCTION FOR FEDERAL,
STATE OR OTHER GOVERNMENTAL SUBDIVISION TAXES OR CHARGES OF ANY TYPE WILL BE
MADE FROM THE AMOUNT DUE EXECUTIVE UNDER THE TERMS OF THIS AGREEMENT. EXECUTIVE
FULLY AND COMPLETELY UNDERSTANDS THAT HE IS SOLELY AND TOTALLY RESPONSIBLE FOR
THE PAYMENT OF ALL SUCH TAXES OR CHARGES. At the end of each calendar year,
Executive shall receive a Form 1099 notifying the Internal Revenue Service of
all compensation paid to Executive by Company.

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective the date
first written above.

 

“Company”

 

Blow & Drive Interlock Corporation

 

By:     Name:     Title:    

 

“Executive”

 

Laurence Wainer



    Laurence Wainer  

 

 

 

 

